The Disciplinary Review Board having filed a report with the Supreme Court recommending that EDWARD J. BRADY of HADDONFIELD, who was admitted to the Bar of this State in 1951 be publicly reprimanded; and good cause appearing;
It is ORDERED that EDWARD J. BRADY show cause before this Court on Thursday, June 11, 1987, at 11:30 a.m. in the Supreme Court Courtroom, Richard J. Hughes Justice Complex, Trenton, why he should not be disbarred or otherwise disciplined; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court.